 



Exhibit 10.77
EXECUTION COPY
THIRD AMENDMENT TO CREDIT AGREEMENT
          THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of November 30, 2007
(this “Amendment”), among Herbalife International, Inc., a Nevada corporation
(“Borrower”), Herbalife Ltd., a Cayman Islands exempted company with limited
liability (“Holdings”), and the other guarantors identified as such on the
signature pages hereto (together with Borrower and Holdings, the “Loan
Parties”), and Merrill Lynch Capital Corporation (“MLCC”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), in
connection with that certain Credit Agreement, dated as of July 21, 2006, as
amended by that certain First Amendment to Credit Agreement, dated as of June
21, 2007 and that certain Second Amendment to Credit Agreement, dated as of
September 17, 2007 (as further amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), among the Loan Parties, the
lenders party thereto from time to time (the “Lenders”), the Administrative
Agent, and MLCC, as collateral agent for the Secured Parties (as defined in the
Credit Agreement) (in such capacity, the “Collateral Agent”). Capitalized terms
used herein but not otherwise defined herein shall have the meanings given such
terms in the Credit Agreement.
W I T N E S S E T H:
          WHEREAS, the Loan Parties, the Lenders named therein, the
Administrative Agent and the other parties thereto have entered into the Credit
Agreement;
          WHEREAS, the Borrower has asked the Lenders to amend a certain
provision of the Credit Agreement; and
          WHEREAS, the Lenders signatory hereto are willing to consent to such
amendment on the terms and subject to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and the agreements
herein contained, the Loan Parties, the Lenders signatory hereto and the
Administrative Agent hereby agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
          Immediately upon the Effective Date (as defined in Article III below),
the following amendment to the Credit Agreement shall become operative:
          Section 1.1 Section 6.05(h). Section 6.05(h) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
          (h) Borrower and each Guarantor may pay cash Dividends to allow
Holdings to pay cash Dividends so long as (i) no Default or Event of Default
exists or would result therefrom and (ii) after giving effect to any such
Dividend by Holdings the aggregate amount of Dividends paid by Holdings after
the Closing Date pursuant to this Section 6.05(h) does not exceed the sum of (i)
$450.0 million plus (ii) 75% of cumulative Consolidated Net Income of Holdings
and its Subsidiaries for the period (taken as one accounting period) from the
beginning of the first fiscal quarter of the 2007 fiscal year to the last day of
the

 



--------------------------------------------------------------------------------



 



Third Amendment to Credit Agreement
fiscal quarter most recently ended prior to the date of the Dividend to be made
by Holdings for which financial statements are available; and
ARTICLE II
CONDITIONS TO EFFECTIVENESS
          Immediately upon the satisfaction of all of the following conditions,
the amendment contained in Article I of this Amendment shall become effective
(the date on which the applicable conditions are satisfied being the “Effective
Date”):
          (a) Amendment. The Administrative Agent shall have received a duly
executed counterpart of this Amendment from each of the Loan Parties, the
Administrative Agent and the Required Lenders.
          (b) Representations and Warranties. Each of the representations and
warranties set forth in Article III of the Credit Agreement (as amended by this
Amendment) or in any other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Effective Date with the same effect as though
made on and as of such Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case shall have
been true and correct in all material respects (except that those that are
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of such earlier date).
          (c) Default. No Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default shall result from entering into
this Amendment.
          (d) Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by a Financial
Officer of Borrower, confirming compliance with the conditions precedent set
forth in (b) and (c) of this Article III.
          (e) Requirements of Law. The Administrative Agent shall be satisfied
that the Amendment shall be in full compliance with all material Requirements of
Law, including Regulations T, U and X of the Board.
          (f) Patriot Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the U.S.A. Patriot Act.
          (g) Fees and Expenses. The Borrower shall have paid all fees and
expenses (including, without limitation, legal fees and expenses) payable
pursuant to the Loan Documents that have been invoiced on or prior to the date
hereof.

2



--------------------------------------------------------------------------------



 



Third Amendment to Credit Agreement
ARTICLE III
MISCELLANEOUS
          Section 3.1 Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.
          Section 3.2 No Representations by Lenders or Agents. The Loan Parties
hereby acknowledge that they have not relied on any representation, written or
oral, express or implied, by any Lender or any Agent, in entering into this
Amendment.
          Section 3.3 Representations of the Loan Parties. Each Loan Party
represents and warrants to the Agents and the Lenders that (a) the execution,
delivery and performance by it of this Amendment are within such entity’s powers
and have been duly authorized by all necessary corporate, limited liability
company or limited partnership action, (b) it has received all necessary
governmental, regulatory or other approvals for the execution and delivery of
this Amendment and the execution, delivery and performance by it of this
Amendment do not and will not contravene or conflict with any provision of
(i) any law, (ii) any judgment, decree or order or (iii) its articles of
incorporation, bylaws, articles or certificate of formation, operating agreement
or partnership agreement, (c) the execution, delivery and performance by it of
this Amendment do not and will not contravene or conflict with or constitute a
default under, or cause any lien to arise under, any provision of any material
agreement or instrument binding upon any Loan Party or upon any of the
respective property of a Loan Party and (d) this Amendment and the Credit
Agreement, as amended by this Amendment, are legal, valid and binding
obligations of such entity, enforceable against it in accordance with their
respective terms. Each Loan Party further represents and warrants to the Agents
and the Lenders that (a) each of the representations and warranties set forth in
Article III of the Credit Agreement (as amended by this Amendment) or in any
other Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” are true and correct in all respects) on and as of the
Effective Date with the same effect as though made on and as of such Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case shall have been true and correct in all
material respects (except that those that are qualified as to “materiality” or
“Material Adverse Effect” are true and correct in all respects) on and as of
such earlier date), (b) no Default or Event of Default has occurred and is
continuing before or after giving effect to this Amendment, and (c) no Material
Adverse Change has occurred since December 31, 2005.
          Section 3.4 Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the Credit Agreement.

3



--------------------------------------------------------------------------------



 



Third Amendment to Credit Agreement
          Section 3.5 Headings. Article and section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
          Section 3.6 Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          Section 3.7 Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
          Section 3.8 Costs and Expenses. Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by any Agent and in connection with the
preparation, execution and delivery, administration of this Amendment and the
other Loan Documents (whether or not the transactions hereby or thereby
contemplated shall be consummated).
          Section 3.9 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
          Section 3.10 Waiver. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR TO ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 3.9.
          Section 3.11 Ratification of Guarantees. Each Loan Party hereby
consents to this Amendment and hereby confirms and agrees that
(a) notwithstanding the effectiveness of this Amendment, each of the Guarantees
to which it is a party is, and shall continue to be, in full force and effect
and each such Guarantee is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of this Amendment, each reference in such
Guarantees to the “Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment, and (b) the Security Documents to which
it is a party and all of the Security Agreement Collateral described therein do,
and shall continue to, secure the payment of all of the “Secured Obligations”
(as defined in the Security Agreement).

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed and delivered as of the date first above written.

                  HERBALIFE INTERNATIONAL, INC.,     a Nevada corporation, as
Borrower
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WH CAPITAL CORPORATION,     a Nevada corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF AMERICA, INC.,     a Nevada
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF EUROPE, INC.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL COMMUNICATIONS, INC.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  HERBALIFE INTERNATIONAL DISTRIBUTION, INC.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE TAIWAN, INC.,     a California corporation, as a
Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL (THAILAND), LTD.,     a California
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL DO BRASIL LTDA.,     a corporation
dually organized in Brazil and Delaware, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE LTD.,     a Cayman Islands exempted company with
limited liability, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  WH INTERMEDIATE HOLDINGS LTD.,     a Cayman Islands exempted
company with limited liability, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HBL LTD.,     a Cayman Islands exempted company with limited
liability, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HV HOLDINGS LTD.,     a Cayman Islands exempted company with
limited liability, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE DISTRIBUTION LTD.,     a Cayman Islands exempted
company with limited liability, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WH LUXEMBOURG HOLDINGS S.à.R.L.,     a Luxembourg corporation,
as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           

[Signature Page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  HLF LUXEMBOURG HOLDINGS S.à R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL LUXEMBOURG S.À.R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L.,     a Luxembourg
corporation, as a Guarantor
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH CAPITAL CORPORATION,     as a Lender and
Administrative Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                     ,       as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Third Amendment to Credit Agreement]

 